Citation Nr: 0421159	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-19 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from September 
1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  That rating decision denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant is the widow of the veteran.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the appeal.

2.  The veteran died in November 2000, at the age of 74.  The 
immediate cause of death was small cell carcinoma of the 
lung.  No other medical disability was listed as contributing 
to death.

3.  The veteran was not service-connected for any disability 
at the time of death.

4.  There is no competent medical evidence of lung cancer 
during the veteran's active military service or during the 
first post service year.

5.  There is no medical opinion linking the veteran's fatal 
small cell carcinoma of the lung with his active military 
service or to any alleged asbestos exposure during service.  

6.  There is no medical evidence showing that a disability of 
service origin or a service-connected disability caused or 
contributed to the veteran's death.
CONCLUSION OF LAW

A disability incurred in or aggravated by active service, or 
which could be presumed to have been incurred in service, did 
not cause the veteran's death and did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the appellant by 
a letter dated in May 2001, of what evidence she needed to 
submit to substantiate the claim for service connection for 
the cause of the veteran's death.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Quartuccio, 16 Vet. App. at 187.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable rating decision on a claim for VA benefits.  In 
this case, the claimant was provided a VCAA notice letter in 
May 2001 prior to the May 2002 RO rating decision.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the claim.  Specifically, VA has obtained the 
veteran's service medical records, private medical records, 
death certificate, and a medical opinion.  Therefore, the 
duty to notify of inability to obtain records has been 
satisfied in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled. 

II.  Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service connected disability to be a contributory cause 
of death it must have contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, are not held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  
Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  

Additionally, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but 
even in such cases, consideration of whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

In this case, the death certificate shows that the veteran 
died in November 2002, at the age of 74.  The immediate cause 
of death was small cell carcinoma of the lung.  No autopsy 
was conducted, and no other medical disability was listed as 
a significant condition contributing to death but not 
resulting in the underlying cause of death.  

The veteran had active military service from April 1941 to 
October 1945.  At the time of his death the veteran was not 
service-connected for any disability.  Therefore, in deciding 
the claim for service connection for the cause of the 
veteran's death, the Board must also consider whether the 
disability that caused the veteran's death, namely small cell 
carcinoma of the lung, may be service-connected.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. §§  3.303, 3.304, 3.305 (2003).  Malignant 
tumors may be presumed to have been incurred during active 
military service if such disease is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§  3.307, 
3.309 (2003).  

For some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required. Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993). 

The appellant, the widow of the veteran, claims that the 
veteran developed his fatal small cell carcinoma of the lung 
as a result of exposure to asbestos during active service in 
the Navy during World War II.  

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
observed that there has been no specific statutory guidance 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases, nor has the Secretary 
promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB 
Circular"], that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular has been subsumed verbatim 
as § 7.21 of VA manual ADMIN21 [hereinafter "M21-1"].  

More recently the Court has held that "neither MANUAL M21-1 
nor the CIRCULAR creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

M21-1 also provides that:

Asbestos fiber masses have a tendency to break 
easily into tiny dust particles that can float in 
the air, stick to clothes, and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can 
produce fibrosis and tumors.  The most common 
disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx as well 
as the urogenital system (except the prostate) 
are also associated with asbestos exposure.

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, (a) (1).

The evidence of record reveals that the veteran served in the 
Navy during World War II from September 1944 to June 1946.  
His discharge papers reveal that his ultimate rating was that 
of a Storekeeper 3rd Class.  The evidence also shows that he 
served aboard three ships during service:  USS Elkhart (APA 
191); USS Colbert (APA-145); and USS LSM 312.  

The veteran's service medical records appear to be complete.  
They contain entrance and separation examination reports and 
some treatment records spanning the veteran's period of 
active service.  There is no indication in any of the service 
medical records that the veteran was diagnosed with small 
cell carcinoma of the lung during service.  As noted in the 
discussion below, there is also no evidence that the veteran 
was diagnosed with his lung cancer within the first year 
after he separated from service.  Rather, he was first 
diagnosed with small cell carcinoma of the lung in 1999 which 
is over half a century after he separated from active 
service.  

The RO obtained a large volume of private medial records 
dated in 1999 and 2000 related to the diagnosis and treatment 
of the veteran's fatal lung cancer.  A June 2000 consultation 
report gives the best history of the veteran's fatal cancer.  
The veteran presented with a cough to his private physician 
in October 1999.  X-ray and CT examination revealed a nodule 
in the upper left lung.  In November 1999 bronchoscopy and 
biopsy was conducted and revealed that the veteran had small 
cell carcinoma of the left lung; chemotherapy was initiated 
to treat the cancer.  In June 2000 the veteran was re-
evaluated and CT and MRI examination revealed that the 
veteran had 8 to 10 metastatic lesions scattered throughout 
his cerebrum and cerebellum.  That is, the veteran's lung 
cancer had metastasized to his brain.  This medical history 
also noted that the veteran smoked one pack of cigarettes a 
day for the past 50 to 60 years.  The other private medical 
evidence of record consists of the individual test records 
and treatment records which support the medical history 
described above.  The Board also notes that an August 2000 
radiology report reveals a diagnosis of pulmonary cancer and 
chronic obstructive pulmonary disease (COPD).  

The RO forwarded the claims file to a VA physician for 
review.  After review of all of the evidence of record, the 
physician rendered a medical opinion in October 2003.  The 
physician's opinion was that it "is not as least as likely 
that the veteran's prior asbestos exposure caused or 
exacerbated his lung cancer."  

The preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death.  The medical evidence of record establishes 
that the veteran died as a result of small cell carcinoma of 
the lung which metastasized to his brain.  There is no 
medical evidence showing that the veteran's lung cancer was 
present during service or the first year after separation 
from service.  The evidence shows that the veteran was 
diagnosed with his fatal lung cancer in 1999.  The private 
medical evidence related to the diagnosis and treatment of 
the veteran's cancer appears to relate the disease to the 
veteran's long history of smoking.  There is no mention of 
asbestos exposure during service being a causative factor in 
the veteran's lung cancer.  A VA medical opinion was obtained 
and this stated that asbestos exposure during service did not 
cause or exacerbate the veteran's fatal lung cancer.  As 
such, the preponderance of the evidence is against the claim.

The appellant submitted a letter in February 2004 in which 
she stated, "I find it very interesting that the sailors 
were given cigarettes freely."  The Board is uncertain if 
the appellant is claiming that the veteran's tobacco use 
during service caused his fatal lung cancer.  In the same 
letter the appellant admits that she did not know the veteran 
during service, and there is not evidence of record 
indicating if the veteran began smoking during service.  
However, the claim may not be granted on the basis that the 
lung cancer is due to tobacco use/nicotine dependence 
acquired in service.  On July 22, 1998, the Internal Revenue 
Service Restructuring and Reform Act was enacted.  That law 
added 38 U.S.C.A. § 1103(a), which prohibits service 
connection for disability or death on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service for claims 
filed after June 9, 1998.  See 38 U.S.C.A. § 1103(a) (West 
2002); see also 38 C.F.R. § 3.300(a) (2003).  The law states:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of 
duty in the active military, naval, or air 
service for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco products by 
the veteran during the veteran's service.

38 U.S.C.A. § 1103(a).

In the present case, the veteran died in November 2000 and 
the appellant filed her claim for service connection in April 
2001, after the effective date of the new law.  Accordingly, 
because the appellant's claim was filed after June 9, 1998, 
she cannot establish entitlement to service connection for 
the cause of the veteran's death due to lung cancer based on 
in-service tobacco use/nicotine dependence.

Concerning the appellant's allegations of asbestos exposure 
during service, the Board notes that she alleges that during 
active service aboard Navy ships during World War II that the 
veteran was exposed to asbestos.  

M21-1 provides some guidance with respect to occupational 
asbestos exposure.  It states that:

(1)  Some of the major occupations involving 
exposure to asbestos include mining, milling, 
work in shipyards, insulation work, demolition 
of old buildings, carpentry and construction, 
manufacture and servicing of friction products 
such as clutch facings and brake linings, 
manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  
Exposure to any simple type of asbestos is 
unusual except in mines and mills where the raw 
materials are produced.

(2)  High exposure to asbestos and a high 
prevalence of disease have been noted in 
insulation and shipyard workers.  This is 
significant considering that, during World War 
II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed 
to chrysotile products as well as amosite and 
crocidolite since these varieties of African 
asbestos were used extensively in military ship 
construction.  Many of these people have only 
recently come to medical attention because the 
latent period varies from 10 to 45 or more 
years between first exposure and development of 
disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as 
a month or two) or indirect (bystander 
disease).

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, b.

The appellant has also submitted a photocopy of Navy 
OPNAVINST 5100.19C dated January 1994.  This document 
confirms that prior to 1971 "much of the thermal insulation 
used on navy ships was asbestos."  However, this document 
also specifically indicated that such insulation used aboard 
ships was in high temperature machinery such as pipes and 
boilers found in engineering spaces.  Review of the veteran's 
service records reveal that he was a storekeeper and did not 
hold an engineering rating which would have involved duties 
in shipboard spaces heavily insulated with asbestos 
materials.  

As noted above, "neither MANUAL M21-1 nor the CIRCULAR 
creates a presumption of exposure to asbestos solely from 
shipboard service.  Rather, they are guidelines which serve 
to inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in insulation 
and shipyard workers and they direct that the raters develop 
the record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure."  Dyment v. 
West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 
Vet. App. 347 (1999); VAOGCPREC 4-2000 (65 Fed. Reg.  33422 
(2000)).

That the veteran served aboard Navy ships which had asbestos 
insulation installed in them is not in doubt.  However, the 
nature of the veteran's rating and the duties associated does 
not of itself show that he was exposed to friable asbestos 
fibers during service.  However, even assuming that the 
veteran was exposed to asbestos during service, the claim may 
not be granted because there is no medical evidence of record 
which in any way relates the fatal lung cancer to that 
exposure.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



